Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2006

Kopec v. Tate
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3698




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Kopec v. Tate" (2006). 2006 Decisions. Paper 627.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/627


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                       IN THE UNITED STATES COURT
                               OF APPEALS
                          FOR THE THIRD CIRCUIT
                                 _________

                                  NO. 05-3698
                                   _________

                               MICHAEL KOPEC,
                                  Appellant

                                        v.

                         OFFICER TYRONE TATE and
                        TOWNSHIP OF WHITEMARSH.

                                   _________

                 On Appeal From the United States District Court
                    For the Eastern District of Pennsylvania
                     (D.C. Civil Action No. 02-cv-00430)
                      District Judge: Hon. J. Curtis Joyner
                                   _________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                May 19, 2006

              BEFORE: McKEE and STAPLETON, Circuit Judges,
                      and McCLURE,* District Judge

                         (Opinion Filed: August 2, 2006)

                                    ________


      *
       Hon. James F. McClure, Jr., United States District Judge for the Middle
District of Pennsylvania, sitting by designation.
                             OPINION OF THE COURT
                                   _________

McCLURE, District Judge:

      Appellant Michael Kopec instituted a civil rights action against appellee

Officer Tyrone Tate pursuant to 42 U.S.C. § 1983, alleging that Tate, a police

officer employed by Whitemarsh Township, used excessive force by placing

excessively tight handcuffs on Kopec. The factual background of the case, while

not relevant to this appeal, is discussed in an earlier opinion of this court reversing

the district court’s grant of summary judgment in favor of defendant Tate. See

Kopec v. Tate, 361 F.3d 772 (3d Cir. 2004).

      After trial, the jury returned a verdict in favor of defendant, and the district

court entered judgment in favor of Tate and against Kopec. Kopec appeals,

arguing that “[t]he lower court erroneously charged the jury on intentionality when

it instructed that Plaintiff had the burden of proving that Defendant police officer

intentionally deprived Plaintiff of his constitutional rights.” (Appellant’s Br. at 2.)

For the reasons stated herein, we find that even if Kopec preserved his objection to

the intentionality instruction, when viewed as a whole, the jury instructions

properly stated the correct legal standard.

               I. JURISDICTION AND STANDARD OF REVIEW



                                           2
                                    A. Jurisdiction

      The district court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and

1367 in that the complaint alleged federal civil rights claims under 42 U.S.C. §

1983 and supplemental state law claims. Because the district court entered final

judgment after a jury verdict, we have jurisdiction under 28 U.S.C. § 1291.

                               B. Standard of Review

      “If a timely objection preserved the issue for appeal, we exercise plenary

review to determine if the jury instructions, as a whole, stated the correct legal

standard. Otherwise, we may exercise our discretion to reverse the judgment only

for plain error contained in the instructions.” Ryder v. Westinghouse Elec. Corp.,

128 F.3d 128, 135 (3d Cir. 1997).

      The parties dispute whether Kopec actually preserved his objection to the

district court’s intentionality instruction. Because we find that the instructions

withstand plenary review, we find it unnecessary to decide the issue.

                                  II. DISCUSSION

      We must determine whether the jury instructions, read as a whole, stated the

correct legal standard. Id.; Robinson v. City of Pittsburgh, 120 F.3d 1286, 1293

(3d Cir. 1997). “If looking at the charge as a whole, the instructions were capable

of confusing and thereby misleading the jury, we must reverse.” Mosley v.


                                           3
Wilson, 102 F.3d 85, 94 (3d Cir. 1996).

                  A. The Standard for Claims of Excessive Force

      “[A]ll claims that law enforcement officers have used excessive force . . . in

the course of an arrest . . . should be analyzed under the Fourth Amendment and its

‘reasonableness’ standard . . . .” Graham v. Connor, 490 U.S. 386, 395 (1989).

“[T]he ‘reasonableness’ inquiry in an excessive force case is an objective one: the

question is whether the officers’ actions are ‘objectively reasonable’ in light of the

facts and circumstances confronting them, without regard to their underlying intent

or motivation.” Id. at 397; Mosley, 102 F.3d at 95.

                        B. The District Court’s Instructions

      In this case, the district court charged the jury with the correct legal

standard. The court stated:

             The reasonableness of a particular use of force must be
             judged from the perspective of a reasonable officer on the
             scene rather than with 20/20 vision of hindsight . . . . This
             reasonableness inquiry is an objective one. The question
             is whether the officer’s actions are objectively reasonable
             in light of the facts and circumstances confronting him
             without regard to their underlying intent or motive.

(App. at 143-44.) The district court explicitly instructed the jury to disregard the

underlying intent or motive of Officer Tate. However, appellant Kopec complains

of a previous instruction, which stated:


                                           4
             Section 1983 of Title 42 of the United States Code
             provides that any citizens [sic] may seek redress in this
             court by way of damages against any person who, under
             color of state law or custom, intentionally deprive [sic]
             that citizen of any rights, privileges or immunities
             secured or protected by the constitutional laws of the
             United States.

(App. at 141) (emphasis added). The district court immediately explained that

instruction in discussing the elements a plaintiff must establish to prove his claim.

The court stated that the plaintiff must establish, by a preponderance of the

evidence, “[f]irst, that the defendant intentionally committed acts which operated to

deprive the plaintiff of the rights secured by the Constitution of the United States.”

(App. at 141) (emphasis added).

      Reading the instructions as a whole, we find that they stated the correct legal

standard. The district court properly instructed the jury on the objective

reasonableness standard articulated in Graham. While the district court misstated

the law when it instructed the jury that section 1983 enables citizens to seek redress

against any person who “intentionally deprive[s] that citizen of” his rights,

immediately thereafter, the district court clarified the instruction and stated that the

plaintiff must show that the “defendant intentionally committed acts which

operated to deprive the plaintiff” of his rights. This is merely a recognition that

“Fourth Amendment violations require intentional actions by officers, rather than


                                           5
‘the accidental effects of otherwise lawful government conduct.’” Hudson v. New

York City, 271 F.3d 62, 69 (2d Cir. 2001) (quoting Brower v. County of Inyo, 489
U.S. 593, 596-97 (1989) (Fourth Amendment seizure only occurs “when there is a

governmental termination of freedom of movement through means intentionally

applied.”)).

      Because “the jury instructions, as a whole, stated the correct legal standard,”

Ryder, 128 F.3d at 135, and because the instructions as a whole were not “capable

of confusing and thereby misleading the jury,” Mosley, 102 F.3d at 94, we will

affirm.




                                         6